EXHIBIT 4.22 TETRA TECHNOLOGIES, INC. AND WELLS FARGO BANK, NATIONAL ASSOCIATION Trustee INDENTURE DATED AS OF , 20 SUBORDINATED DEBT SECURITIES TETRA TECHNOLOGIES, INC. RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1939, AS AMENDED, AND INDENTURE, DATED AS OF , 20 TRUST INDENTURE ACT SECTION INDENTURE SECTION Section 310(a)(1) 6.9 (a)(2) 6.9 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 6.9 (b) 6.8 Section 311 6.13 Section 312(a) 7.1, 7.2(a) (b) 7.2(b) (c) 7.2(c) Section 313(a) 7.3 (b) * (c) * (d) 7.3 Section 314(a) 7.4 (a)(4) 10.5 (b) Not Applicable (c)(1) 1.3 (c)(2) 1.3 (c)(3) Not Applicable (d) Not Applicable (e) 1.3 Section 315(a) 6.1(a) (b) 6.2 (c) 6.1(b) (d) 6.1(c) (d)(1) 6.1(a)(1) (d)(2) 6.1(c)(2) (d)(3) 6.1(c)(3) (e) 5.14 Section 316(a) 1.1, 1.2 (a)(1)(A) 5.2, 5.12 (a)(1)(B) 5.13 (a)(2) Not Applicable (b) 5.8 (c) 1.5(f) TRUST INDENTURE ACT SECTION INDENTURE SECTION Section 317(a)(1) 5.3 (a)(2) 5.4 (b) 10.3 Section 318(a) 1.8 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. * Deemed included pursuant to Section 318(c) of the Trust Indenture Act TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section 1.1. Definitions 1 Section 1.2. Incorporation by Reference of Trust Indenture Act 8 Section 1.3. Compliance Certificates and Opinions 8 Section 1.4. Form of Documents Delivered to Trustee 9 Section 1.5. Acts of Holders; Record Dates 9 Section 1.6. Notices, Etc., to Trustee, Company and Guarantors 10 Section 1.7. Notice to Holders; Waiver 11 Section 1.8. Conflict with Trust Indenture Act 11 Section 1.9. Effect of Headings and Table of Contents 12 Section 1.10. Successors and Assigns 12 Section 1.11. Separability Clause 12 Section 1.12. Benefits of Indenture 12 Section 1.13. Force Majeure 12 Section 1.14. Waiver of Jury Trial 12 Section 1.15. Governing Law 12 Section 1.16. Legal Holidays 12 Section 1.17. Securities in a Composite Currency, Currency Unit or Foreign Currency 13 Section 1.18. Payment in Required Currency; Judgment Currency 13 Section 1.19. Language of Notices, Etc. 14 Section 1.20. Incorporators, Shareholders, Officers and Directors of the Company and the Guarantors Exempt from Individual Liability 14 ARTICLE TWO SECURITY FORMS 14 Section 2.1. Forms Generally 14 Section 2.2. Form of Face of Security 14 Section 2.3. Form of Reverse of Security 17 Section 2.4. Global Securities 21 Section 2.5. Form of Trustee’s Certificate of Authentication 22 ARTICLE THREE THE SECURITIES 22 Section 3.1. Amount Unlimited; Issuable in Series 22 Section 3.2. Denominations 24 Section 3.3. Execution, Authentication, Delivery and Dating 25 Section 3.4. Temporary Securities 26 Section 3.5. Registration, Registration of Transfer and Exchange 27 Section 3.6. Mutilated, Destroyed, Lost and Stolen Securities 29 Section 3.7. Payment of Interest; Interest Rights Preserved 30 Section 3.8. Persons Deemed Owners 30 Section 3.9. Cancellation 31 Section 3.10. Computation of Interest 31 Section 3.11. CUSIP or CINS Numbers 31 ARTICLE FOUR SATISFACTION AND DISCHARGE 31 Section 4.1. Satisfaction and Discharge of Indenture 31 Section 4.2. Application of Trust Money 32 i ARTICLE FIVE REMEDIES 33 Section 5.1. Events of Default 33 Section 5.2. Acceleration of Maturity; Rescission and Annulment 34 Section 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee 34 Section 5.4. Trustee May File Proofs of Claim 35 Section 5.5. Trustee May Enforce Claims Without Possession of Securities 36 Section 5.6. Application of Money Collected 36 Section 5.7. Limitation on Suits 36 Section 5.8. Unconditional Right of Holders to Receive Principal, Premium and Interest 37 Section 5.9. Restoration of Rights and Remedies 37 Section 5.10. Rights and Remedies Cumulative 37 Section 5.11. Delay or Omission Not Waiver 37 Section 5.12. Control by Holders 37 Section 5.13. Waiver of Past Defaults 38 Section 5.14. Undertaking for Costs 38 Section 5.15. Waiver of Stay or Extension Laws 38 ARTICLE SIX THE TRUSTEE 39 Section 6.1. Certain Duties and Responsibilities 39 Section 6.2. Notice of Defaults 40 Section 6.3. Certain Rights of Trustee 40 Section 6.4. Not Responsible for Recitals or Issuance of Securities 41 Section 6.5. May Hold Securities 41 Section 6.6. Money Held in Trust 41 Section 6.7. Compensation and Reimbursement 42 Section 6.8. Disqualification; Conflicting Interests 42 Section 6.9. Corporate Trustee Required; Eligibility 42 Section 6.10. Resignation and Removal; Appointment of Successor 43 Section 6.11. Acceptance of Appointment by Successor 44 Section 6.12. Merger, Conversion, Consolidation or Succession to Business 45 Section 6.13. Preferential Collection of Claims Against Company 45 Section 6.14. Appointment of Authenticating Agent 45 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 47 Section 7.1. Company to Furnish Trustee Names and Addresses of Holders 47 Section 7.2. Preservation of Information; Communications to Holders 47 Section 7.3. Reports by Trustee 48 Section 7.4. Reports by Company 48 ARTICLE EIGHT CONSOLIDATION, AMALGAMATION, MERGER AND SALE 49 Section 8.1. Company May Consolidate, Etc., Only on Certain Terms 49 Section 8.2. Successor Substituted 49 ARTICLE NINE AMENDMENT, SUPPLEMENT AND WAIVER 49 Section 9.1. Without Consent of Holders 49 Section 9.2. With Consent of Holders 51 Section 9.3. Execution of Amendments and Supplemental Indentures 52 Section 9.4. Effect of Amendments and Supplemental Indentures 53 Section 9.5. Conformity with Trust Indenture Act 53 Section 9.6. Reference in Securities to Amendments or Supplemental Indentures 53 ii ARTICLE TEN COVENANTS 53 Section 10.1. Payment of Principal, Premium and Interest 53 Section 10.2. Maintenance of Office or Agency 53 Section 10.3. Money for Securities Payments to Be Held in Trust 54 Section 10.4. Existence 55 Section 10.5. Statement by Officers as to Default 55 ARTICLE ELEVEN REDEMPTION OF SECURITIES 55 Section 11.1. Applicability of Article 55 Section 11.2. Election to Redeem; Notice to Trustee 55 Section 11.3. Selection by Trustee of Securities to Be Redeemed 55 Section 11.4. Notice of Redemption 56 Section 11.5. Deposit of Redemption Price 56 Section 11.6. Securities Payable on Redemption Date 57 Section 11.7. Securities Redeemed in Part 57 ARTICLE TWELVE SINKING FUNDS 57 Section 12.1. Applicability of Article 57 Section 12.2. Satisfaction of Sinking Fund Payments with Securities 57 Section 12.3. Redemption of Securities for Sinking Fund 58 ARTICLE THIRTEEN DEFEASANCE 58 Section 13.1. Option to Effect Legal Defeasance or Covenant Defeasance 58 Section 13.2. Legal Defeasance and Discharge 58 Section 13.3. Covenant Defeasance 59 Section 13.4. Conditions to Legal or Covenant Defeasance 59 Section 13.5. Deposited Money and U.S. Government Obligations to be Held in Trust, Other Miscellaneous Provisions 60 Section 13.6. Repayment 61 Section 13.7. Reinstatement 61 ARTICLE FOURTEEN GUARANTEE OF SECURITIES 61 Section 14.1. Securities Guarantee 61 Section 14.2. Limitation on Guarantor Liability 63 Section 14.3. Execution and Delivery of Securities Guarantee Notation 63 ARTICLE FIFTEEN SUBORDINATION OF SECURITIES 63 Section 15.1. Securities Subordinated to Senior Debt 63 Section 15.2. No Payment on Securities in Certain Circumstances 63 Section 15.3. Payment over of Proceeds upon Dissolution, Etc 64 Section 15.4. Subrogation 66 Section 15.5. Obligations of Company Unconditional 66 Section 15.6. Notice to Trustee 67 Section 15.7. Reliance on Judicial Order or Certificate of Liquidating Agent 67 Section 15.8. Trustee’s Relation to Senior Debt 67 Section 15.9. Subordination Rights Not Impaired by Acts or Omissions of the Company or Holders of Senior Debt 68 Section 15.10. Holders Authorize Trustee to Effectuate Subordination of Securities 68 Section 15.11. Not to Prevent Events of Default 68 Section 15.12. Trustee’s Compensation Not Prejudiced 68 Section 15.13. No Waiver of Subordination Provisions 68 iii Section 15.14. Payments May Be Paid Prior to Dissolution 69 Section 15.15. Trust Moneys Not Subordinated 69 ARTICLE SIXTEEN SUBORDINATION OF SECURITIES GUARANTEES 69 Section 16.1. Securities Guarantees Subordinated to Guarantor Senior Debt 69 Section 16.2. No Payment on Securities Guarantees in Certain Circumstances 69 Section 16.3. Payment over of Proceeds upon Dissolution, Etc 70 Section 16.4. Subrogation 72 Section 16.5. Obligations of Guarantor Unconditional 72 Section 16.6. Notice to Trustee 72 Section 16.7. Reliance on Judicial Order or Certificate of Liquidating Agent 73 Section 16.8. Trustee's Relation to Guarantor Senior Debt 73 Section 16.9. Subordination Rights Not Impaired by Acts or Omissions of a Guarantor or Holders of Guarantor Senior Debt 74 Section 16.10. Holders Authorize Trustee to Effectuate Subordination of Securities Guarantees 74 Section 16.11. Not to Prevent Events of Default 74 Section 16.12. Trustee's Compensation Not Prejudiced 74 Section 16.13. No Waiver of Subordination Provisions 74 Section 16.14. Payments May Be Paid Prior to Dissolution 75 NOTE:This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. iv PARTIES INDENTURE, dated as of , 20, among TETRA TECHNOLOGIES, INC., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company”), the Guarantors (as defined hereinafter) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee (the “Trustee”). RECITALS OF THE COMPANY: The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured subordinated debentures, notes or other evidences of indebtedness (herein called the “Securities”), which may but are not required to be guaranteed by the Guarantors, to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid agreement of the Company and of the Guarantors, in accordance with its terms, have been done. This Indenture is subject to the provisions of the Trust Indenture Act that are required to be a part of this Indenture and, to the extent applicable, shall be governed by such provisions. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLEONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section1.1.Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP; (c)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; (d)the words “Article” and “Section” refer to an Article and Section, respectively, of this
